[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 04-15809                    July 21, 2005
                             Non-Argument Calendar            THOMAS K. KAHN
                                                                   CLERK
                           ________________________

                       D.C. Docket No. 04-00063-CR-P-NE

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

DELJUAN PRETTYMAN,

                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Alabama
                         ________________________

                                  (July 21, 2005)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Deljuan Prettyman appeals his convictions for conspiracy to distribute and

to possess with intent to distribute crack cocaine, in violation of 21 U.S.C. § 846
(Count 1), and distribution and possession with intent to distribute crack cocaine

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii), and (b)(1)(C) (Counts 3,4,

and 5). On appeal, Prettyman argues that the district court failed to comply with

Fed. R. Crim. P. 11 (b)(1)(H) and (b)(1)(I) by not properly informing him of the

mandatory minimum penalty or possible maximum penalty for each count of the

indictment. Prettyman specifically contends that, during the plea colloquy, the

court did not fully address the impact that the 21 U.S.C. § 851 enhancement filed

by the government would have on his minimum and maximum penalties.

Prettyman asserts that the court did not know to which counts the § 851

enhancement applied and did not inform him of the maximum and mandatory

minimum penalties that he was facing under each count. Moreover, Prettyman

contends, the district court incorrectly informed him regarding the maximum

possible penalty that he was facing should the § 851 enhancement apply to Counts

4 and 5 of the indictment. Thus, because the court failed to advise him of the

direct consequences of his plea, Prettyman argues, his plea was not made

knowingly and intelligently.

      We review “the issue of a Fed. R. Crim. P. 11 violation for plain error when

it was not raised before the district court.” United States v. James, 210 F.3d 1342,

1343 (11th Cir. 2000). “Under plain-error review, the defendant has the burden to

                                         2
show that there is (1) error (2) that is plain and (3) that affects substantial rights.

If all three conditions are met, an appellate court may then exercise its discretion

to notice a forfeited error, but only if (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” United States v. Monroe,

353 F.3d 1346, 1349 (11th Cir. 2003) (internal citations and quotations omitted).

The “reviewing court may consult the whole record when considering the effect of

any error on substantial rights.” United States v. Vonn, 535 U.S. 55, 59, 122 S. Ct.
1043, 1046 (2002).

      Rule 11 requires that, before the court accepts a plea of guilty, it must

address the defendant personally in open court and determine that the defendant

understands any maximum possible penalty, including imprisonment, fine and

term of supervised release, as well as any mandatory minimum penalty. Fed. R.

Crim. P. 11(b)(1)(H), (I) (2005). A court accepting a guilty plea must comply with

Rule 11, and, in particular, address three “core concerns” by ensuring that: (1) the

guilty plea is voluntary; (2) the defendant understands the nature of the charges;

and (3) the defendant understands the consequences of his guilty plea. United

States v. Siegel, 102 F.3d 477, 481 (11th Cir. 1996). However, we have “upheld

plea colloquies that fail to address an item expressly required by Rule 11 so long




                                            3
as the overall plea colloquy adequately addresses these three core concerns.”

Monroe, 353 F.3d at 1354.

      We find that Prettyman has failed to carry his burden of showing that the

district court plainly erred. The district court informed Prettyman (1) as to the

maximum and minimum penalties pertaining to each count of the indictment, (2)

that the government filed a § 851 enhancement, and (3) that, if the enhancement

applied, then the maximum sentence would increase to 20 years to life. Thus,

overall, the district court’s plea colloquy complied with Rule 11 and addressed

the core concerns as stated in Monroe. See 353 F.3d at 1354.

       Because Prettyman has failed to carry his burden, the district court

committed no reversible error. Accordingly, we affirm the district court’s ruling.

      AFFIRMED.




                                          4